Mr. Justice Harris delivered the opinion of the court. Abstract of the Decision. 1. Landlord and tenant, § 42*—when lease not avoided by threats or intimidation. To avoid a lease on the ground it was procured by threats or intimidations, the threats or intimidation must be present and operative at the time of signing the instrument and such as to destroy the complaining party’s free agency and make his act not his own but the act of another. 2. Forcible entry and detainer, § 24*—when misdescription in lease no defense. A misdescription of the premises in a lease is properly explained as a mistake and will not defeat recovery in an action of forcible detainer, where the tenant says the premises he occupied were the same as involved in the suit. 3. Landlord and tenant, § 132*—when tenant estopped to deny landlord’s title or right to possession. A tenant who has taken a lease and paid rent to the lessor as landlord is estopped from either questioning his title or right to possession so long as he remains his tenant.